  Case 18-23397        Doc 51      Filed 02/05/19 Entered 02/05/19 13:00:32          Desc Main
                                    Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.:    18-23397
                                             )
       Jeffrey Gemini                        )
       Michelle C Gemini                     )       Chapter 13
                                             )
                                             )
                                             )       Judge: LaShonda A. Hunt
                       Debtor(s)             )




TO:   Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604;


See attached service list.


                                      PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan that is docket # 50 to the above named creditor and also to
the attached service list via regular U.S. Mail with postage prepaid from the mailbox located at
February 5, 2019.


/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 18-23397   Doc 51   Filed 02/05/19 Entered 02/05/19 13:00:32   Desc Main
                              Document     Page 2 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Alliance Collection Agencies
                       Po Box 1267
                       Marshfield, WI 54449


                       Barclays Bank Delaware
                       Attn: Correspondence
                       Po Box 8801
                       Wilmington, DE 19899


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Chase Card Services
                       Correspondence Dept
                       Po Box 15298
                       Wilmington, DE 19850


                       Discover Financial
                       Po Box 3025
                       New Albany, OH 43054


                       First Nataional Bank/Legacy
                       Attn: Bankruptcy
                       Po Box 5097
                       Sioux Falls, SD 57117


                       First Premier Bank
                       Attn: Bankruptcy
                       Po Box 5524
                       Sioux Falls, SD 57117


                       First Saving Bank / Blaze
                       Attn: Bankruptcy
                       Po Box 5096
                       Sioux Falls, SD 57117


                       Ford Motor Company LLC
                       P.O. Box 62180
                       Colorado Springs, CO 80962


                       Ford Motor Credit Company LLC
                       Attn: Bankruptcy
                       Po Box 542000
                       Omaha, NE 68154
Case 18-23397   Doc 51   Filed 02/05/19 Entered 02/05/19 13:00:32   Desc Main
                          Document     Page 3 of 10


                   Illinois Department of Revenue
                   PO BOX 64338
                   Chicago, IL 60664


                   Internal Revenue Service
                   c/o Centralized Insolvency Operatio
                   Post Office Box 7346
                   Philadelphia, PA 19101-7346


                   Jeffrey Gemini Jr.
                   1315 Cumberland Cir W
                   Elk Grove Village, IL 60007


                   John Olson
                   c/o John Kightlinger
                   224 Wimbolton Drive
                   Mount Prospect, IL 60056


                   Mauer Law PC
                   123 W Madison Ste. 1500
                   Chicago, IL 60602


                   Merrick Bank/CardWorks
                   Attn: Bankruptcy
                   Po Box 9201
                   Old Bethpage, NY 11804


                   Opportunity Financial, LLC
                   130 East Randolph Street
                   Suite 3400
                   Chicago, IL 60601


                   Synchrony Bank/Walmart
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896
                 Case 18-23397                       Doc 51
                                                         50          Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                     12:28:33                     Desc Main
                                                                      Document
                                                                       Document PagePage41of
                                                                                           of10
                                                                                              7
 Fill in this information to identify your case:
 Debtor 1               Jeffrey Gemini
                              First Name            Middle Name             Last Name
 Debtor 2            Michelle C Gemini
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 18-23397                                                                                 have been changed.
                                                                                                                       1.1, 2.1, 2.2, 2.3, 2.5, 3.2, 4.2, 4.4,
                                                                                                                       5.1, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$611 per Month for 4 months
$911 per Month for 12 months
$1075 per Month for 16 months
$1541 per Month for 10 months
$2114 per Month for 18 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 18-23397                       Doc 51
                                                         50             Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                        12:28:33                     Desc Main
                                                                         Document
                                                                          Document PagePage52of
                                                                                              of10
                                                                                                 7
 Debtor                Jeffrey Gemini                                                                     Case number     18-23397
                       Michelle C Gemini

                          Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor(s)
                          shall submit a copy of the prior year's filed federal tax return to the Chapter 13 Trustee. The Debtor(s) shall
                          tender the amount of any tax refund received while the case is pending in excess of $1,200.00 to the Trustee.
                          The tax refunds shall be treated as additional payments into the plan and must be submitted within 7 (seven)
                          days of receipt of each such refunds by the Debtor(s)


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $84,038.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

 Ford Motor                    2015 Ford Fusion
 Credit                        Titanium Hybrid                                             Prepetition:
 Company LLC                   71,000 miles                                   $573.00                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

 Ford Motor
 Credit                        2014 Ford Fusion                                            Prepetition:
 Company LLC                   SE 38,000 miles                                $466.00                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 18-23397                       Doc 51
                                                         50           Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                      12:28:33                   Desc Main
                                                                       Document
                                                                        Document PagePage63of
                                                                                            of10
                                                                                               7
 Debtor                Jeffrey Gemini                                                                Case number    18-23397
                       Michelle C Gemini


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
 Illinois
 Departme
 nt of                                       Personal
 Revenue               $3,174.14             Property                $3,174.14         $0.00           $3,174.14     6.00%           $96.56           $3,476.16
 Internal
 Revenue               $10,264.0             Personal                                                                                                 $11,905.8
 Service               0                     Propery                 $10,264.00        $0.00         $10,264.00      6.00%         $198.43                    0

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $5,042.28.

Official Form 113                                                                 Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 18-23397                       Doc 51
                                                         50          Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                     12:28:33                 Desc Main
                                                                      Document
                                                                       Document PagePage74of
                                                                                           of10
                                                                                              7
 Debtor                Jeffrey Gemini                                                            Case number    18-23397
                       Michelle C Gemini


4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $8,367.39

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 91.00 % of the total amount of these claims, an estimated payment of $ 51,246.37 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00          .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions


Official Form 113                                                              Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 18-23397                       Doc 51
                                                         50          Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                     12:28:33                 Desc Main
                                                                      Document
                                                                       Document PagePage85of
                                                                                           of10
                                                                                              7
 Debtor                Jeffrey Gemini                                                                Case number   18-23397
                       Michelle C Gemini

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1. Regarding the 2015 Ford Fusion financed with Ford Motor Credit Company LLC:

 (i) The Debtor shall remain in full compliance pursuant to the underlying retail installment contract with Ford Motor Credit
 Company LLC, including but not limited to payments, interest rates, late charges, ect, and Ford Motor Credit Company LLC
 shall retain its lien on the 2015 Ford Fusion until such time as the retail installment contract has been fully satisfied
 pursuant to applicable non-bankruptcy law. The discharge language pursuant to 11 U.S.C § 1328 does not apply to the debt
 owed to Ford Motor Credit Company LLC because the plan may complete prior to the contractual payments having been
 made and therefore the debt is to be treated as a long term debt. The modification of the automatic stay does not cease the
 obligation to pay this indebtedness owed to Ford Motor Credit Company LLC.


 2. Regarding the 2014 Ford Fusion financed with Ford Motor Credit Company LLC:

 (i) The Debtor shall remain in full compliance pursuant to the underlying retail installment contract with Ford Motor Credit
 Company LLC, including but not limited to payments, interest rates, late charges, ect, and Ford Motor Credit Company LLC
 shall retain its lien on the 2014 Ford Fusion until such time as the retail installment contract has been fully satisfied
 pursuant to applicable non-bankruptcy law. The discharge language pursuant to 11 U.S.C § 1328 does not apply to the debt
 owed to Ford Motor Credit Company LLC because the plan may complete prior to the contractual payments having been
 made and therefore the debt is to be treated as a long term debt. The modification of the automatic stay does not cease the
 obligation to pay this indebtedness owed to Ford Motor Credit Company LLC.


 3. Regarding the 2014 Ford Focus financed with Ford Motor Credit Company LLC:

 (i) Debtor's son will make current monthly payments directly to the following creditors holding claims secured by a
 perfected lien on debtor's personal property and he will remain current on the contract and the Trustee shall not disburse
 any funds from the chapter 13 plan to such creditor.

 Creditor: Ford Motor Credit Company LLC

 Collateral: 2014 Ford Focus

 The Debtor shall remain in full compliance pursuant to the underlying retail installment contract with Ford Motor Credit
 Company LLC, including but not limited to payments, interest rates, late charges, ect, and Ford Motor Credit Company LLC
 shall retain its lien on the 2014 Ford Focus until such time as the retail installment contract has been fully satisfied pursuant
 to applicable non-bankruptcy law. The discharge language pursuant to 11 U.S.C § 1328 does not apply to the debt owed to
 Ford Motor Credit Company LLC because the plan may complete prior to the contractual payments having been made and
 therefore the debt is to be treated as a long term debt. The modification of the automatic stay does not cease the obligation
 to pay this indebtedness owed to Ford Motor Credit Company LLC.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Jeffrey Gemini                                                   X /s/ Michelle C Gemini
       Jeffrey Gemini                                                        Michelle C Gemini
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            February 5, 2019                                         Executed on      February 5, 2019

 X     /s/ David H. Cutler                                                      Date     February 5, 2019
       David H. Cutler

Official Form 113                                                              Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 18-23397                       Doc 51
                                                         50          Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                     12:28:33             Desc Main
                                                                      Document
                                                                       Document PagePage96of
                                                                                           of10
                                                                                              7
 Debtor                Jeffrey Gemini                                                            Case number   18-23397
                       Michelle C Gemini

       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 18-23397                       Doc 51
                                                         50          Filed 02/05/19 Entered 02/05/19 13:00:32
                                                                                                     12:28:33              Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         7 of 7
                                                                                              10
 Debtor                Jeffrey Gemini                                                            Case number   18-23397
                       Michelle C Gemini

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $15,381.96

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $17,409.67

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $51,246.37

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $84,038.00




Official Form 113                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
